 LLOYD A. FRY ROOFING COMPANY647As we find no merit in the exceptions, we shall certify the Peti-tioner as the representative of the Employer's employees.[The Board certified Warehouse and Distribution Workers Union,Local 688, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America as the collective-bargainingrepresentative of all production and maintenance employees at theEmployer's Kahlmayer Drive, St. Louis, Missouri, plant, excludingoffice clerical employees, guards, watchmen, professional employeesand supervisors as defined in the Act.]Lloyd A.Fry Roofing CompanyandUnited Papermakers andPaperworkers,AFL-CIO.Cases Nos. 39-CA-622 and 39-CA-700.April 7, 1959DECISION AND ORDEROn April 8, 1958, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediateReport attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices and recommended that the complaint be dismissedwith respect thereto.Thereafter, the General Counsel and the Re-spondent filed exceptions to the Intermediate Report and supportingbriefs.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.2The Board has considered the In-i In its exceptions the Respondent excepted to the denial by the Trial Examiner of itsrequests to have the General Counsel produce certain written statements in his possession,of witnesses,at the time said witnesses testified.By its order of September 10, 1958, theBoard sustained the exception and ordered that the General Counsel forthwith makeavailable to the Respondent such pretrial written statements,or copies thereof, directlyrelated to their testimony of witnesses who had testified for the General Counsel, providedthat the Respondent within 10 days of the order designate to the General Counsel thenames of the witnesses whose pretrial testimony they desired.This Board order alsoprovided that within 5 days after these statements had been received the Respondent couldmove to reopen the record and have the case remanded to the Trial Examiner for thepurpose of further examining any witnesses so designated.Upon request of the Respond-ent, such pretrial written statements were shown to counsel for the Respondent onSeptember 18, 1958, with full opportunity for inspection.On September 29, 1958, theRespondent advised the Board that it had been shown the pertinent pretrial statementsand did not desire to reopen the record.2 The Respondent excepts to the rulings of the Trial Examiner denying its motions tosever Case No. 39-CA-700 from Case No. 39-CA-622, and its motions to dismiss andmotions to strike dated December 9, 1957,and renewed on February 12, 1958. In viewof our disposition of Case No.39-CA-700,we find it unnecessary to rule on these-exceptions.123 NLRB No. 86. (648DECISIONS OF NATIONAL LABOR RELATIONS BOARD:termediate Report, the exceptions and briefs, and the entire recordin the case and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following additions andmodifications :1.We agree with the Trial Examiner that the Respondent violated.Section 8(a) (1) of the Act by threatening employees Sikes, Case,and Aspinwall with economic reprisals for engaging in concertedactivities, and by rewarding employee Barlow for his support of theRespondent's antiunion campaign.We also find, in agreement with-theTrial Examiner, that the Respondent's notice to its employeesthreatening them with immediate discharge or disciplinary action for.failure to report their interviews with an agent of the Board or thefact of their having signed statements, or for failure to cooperate-fullywith the Respondent's attorney in his investigation of the;pending case, was violative of Section 8(a) (1) of the Act.'2.We agree with the Trial Examiner that the evidence does notsupport a finding of a violation of Section 8 (a) (3) in the layoff of,and the subsequent failure to recall, employee Van Matre.We alsofind, in agreement with the Trial Examiner,. that the evidence is in-:Sufficient to find that the Respondent violated the Act by partially.shutting down the plant after the election and by discriminatorily.selecting antiunion employees to receive more working time thanother employees.3.We do not agree with the Trial Examiner that the Respondentviolated Section 8(a) (5) of the Act, as alleged in the complaint inCase No. 39-CA-700.The agreement and stipulation of the parties, entered into onFebruary 19, 1958, shows the following facts :After Board certification of the Charging Union, the Respondent,.and the Union commenced bargaining negotiations in March 1957..Respondent was represented by its attorney, Abercrombie, and its.Houston, Texas, plant manager, Kennedy, who had authority to nego-tiate a tentative agreement subject to the approval by the executives,ofRespondent in Chicago, Illinois.Bargaining sessions were held^onMarch 12 and 15, April 3, May 9, May 16, August 1, and September4,1957.At these meetings both parties in a "give-and-take" approachattempted to reach a satisfactory settlement of their differences, andboth parties retreated from some of their original demands andcounterproposals.One of the Respondent's original demands was fora "no-strike or lockout" clause reading as follows :During the term of this agreement, there shall be no lock out onthe part of the Company, and there shall be no strike, slow-down,3 SeeJackson Tile Manufacturing Company,122 NLRB 764,where the Board foundquestioning of an employee,following the latter's interview by a field examiner, as tostatements'he made to the field examiner,to be a violation of Section 8(a) (1). LLOYD A. FRY ROOFING COMPANY649picketing, or other curtailment or interference with production,or other work in or incidental to Company's business by Union,itsmembers,or any employee.[Emphasis supplied.]The Union objected to the scope of this clause contending that itimposed a liability on the Union for wild cat strikes of employeeswho were not its members and who could not be subjected to theUnion's discipline because of the Texas "Right to Work Law."Thematter of this "no-strike" clause was then made the subject of nego-tiations at the bargaining sessions of March 15, April 5, May 9, andAugust 1, 1958.On September 4, 1957, a tentative agreement wasreached by the negotiators in which the "no-strike" clause appearedwith the words : "or any employee" deleted.On September 16, adraft of the contract prepared by attorney Abercrombie was sent tothe Union and to Respondent's executives in Chicago, for approval.On request of the Respondent the negotiators met again on October9, 1957.At that meeting attorney Abercrombie informed the unionnegotiators that the Respondent's executives would sign the contractonly if the "no-strike" clause contained the words "or any employee"and if the contract term, tentatively agreed upon to run for 1 year,were limited on the expiration of the certification year, then about 3or 4 months away. The reason given for the latter limitation wasthe agreed fact that more than 50 percent of the employees had signeda petition requesting decertification of the Union.As the Unionrefused to accept these two amendments the contract was not signedby the Respondent and no further bargaining took place.Contrary to the Trial Examiner, we find that the insistence of theRespondent on a "no-strike" clause binding all employees in the bar-gaining unit does not constitutea per seviolation of Section 8(a) (5),.and that it is not evidence that the Respondent bargained in bad faith."No-strike" clauses have long been held to be a proper subject for col-lective bargaining by the Board as well as by the courts.4 The "no-strike" clause insisted upon by the Respondent is one that is cus-tomarily found in many labor agreements and has been found lawfulby the Board.5 Such clause binds every employee in the unit repre-sented by the Union to desist from striking during the term of thecontract.Itmakes every employee subject to discharge or otherdisciplinary action for striking in violation of this clause.On its face,it does not, as the Trial Examiner concluded, make the Union liablefinancially or otherwise for employee actions not authorized or ratifiedby the Union.IN.L.R.B. v. Wooster Division of Borg-Warner Corporation,356 U.S. 342;N.L.R.B. v.American National InsuranceCo., 343 U.S. 395, 408, at footnote 22;Bethlehem SteelCompany,89 NLRB 341, .345.5 Shell Oil Company, Incorporatedet al.,77 NLRB 1306. '650DECISIONS OF NATIONAL LABOR RELATIONS BOARDContrary to the Trial Examiner, we also are not persuadedthat theRespondent's insistence upon a contract term limited to the end of thecertification year, violated Section 8(a) (5) of the Act.The Boardhas long held that the termof a contract,like its substantive provi-sions, is a bargainable matter.Only if itis insisted upon in badfaith or to achieve an illegal purpose, is insistence on a specific contractterm a violation of the parties'bargaining obligation.A well-foundeddoubt that the Unionis the majority representative of the employees,based on a decertification petition supportedby the majority of theemployees,is a legitimate reason forpermitting bargainingon the partof the employer for a contract not to exceed the certification year .6We do notagree with the Trial Examinerthat thislegitimate reasonfor insisting on a limited duration of the contractwas dispelled by theRespondent's threat toAspinwallor by the threatening notice to its.,employees demanding their cooperation in the investigation of the-charges in Case No.39-CA-622.Accordingly,we shall dismiss the complaint in Case No. 39-CA-700.ORDERUpon the entire record in the case, and pursuant to Section 10(c).of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the RespondentLloyd A. FryRoofing Company,its officers,agents, successors,and assigns,shall :1.Cease and desist from:(a)Threatening employees with economic reprisals if they engagein union or concerted activities,or if they fail to report any interviewthey may have had with agents of the National Labor RelationsBoard.(b) Informing employees that the Respondent will not bargainwith a labor organization of their choice.(c)Rewarding or promising benefits to employees if they foregothe exercise of rights guaranteed to them in Section 7 of the Act.(d) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of the right to self-organization, toform labor organizations,to join or assist United Papermakers andPaperworkers,AFL-CIO,or any other labor organization, to bargain.collectively through representatives of their own choosing, and to en-gage in any other concerted activities for the purpose of collectivebargainingor other mutual aid or protection,or to refrain from any orall such activities,except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a,condition of employment,as authorized in Section 8 (a) (3) of the Act.6 The Hinde & Dauch Paper Company,104 NLRB 847. LLOYD A. FRY ROOFING COMPANY6512.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act.(a)Post at its plant in Houston, Texas, copies of the notice attachedhereto marked "Appendix." 7 Copies of such notice, to be furnishedby the Regional Director for the Sixteenth Region, shall, after beingduly signed by the Respondent's authorized representatives, be postedby the Respondent immediately upon receipt thereof, in conspicuousplaces, including all places where notices to employees are customarilyposted, and maintained by it at least 60 consecutive days thereafter.Reasonable steps shall be taken by the Respondent to insure that suchnotices are not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Sixteenth Region, in writ-ing, within 10 days from the date of this Order, what steps they havetaken to comply herewith.IT Is FURTHER ORDERED that the complaint in Case No. 39-CA-622 be,and it hereby is, dismissed insofar as it alleges that the Respondentviolated Section 8 (a) (3) of the Act by the layoff, and failure to recall,of employee Mack Van Matre, and Section 8 (a) (1) of the Act byplacing its plant on short time and by discriminatory selection of non-union employees to receive more work than others.IT IS FURTHER ORDERED that the complaint in Case No. 39-CA-700 be,and it hereby is, dismissed in its entirety.MEMBER RODGERS took no part in the consideration of the above De-cision and Order.7In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT threaten employees with economic reprisals ifthey engage in union or concerted activities, or if they fail toreport any interview they may have had with agents of the Na-tional Labor Relations Board.WE WILL NOT inform employees that we will not bargain witha labor organization of their choice.WE WILL NOT reward or promise benefits to employees if theyforego the exercise of rights guaranteed to them by Section 7 ofthe Act. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist UnitedPapermakers and Paperworkers, AFL-CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized in Section 8(a) (3) of the Act.LLOYD A. FRY ROOFING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been duly filed and served in Case No. 39-CA-622, a complaint,amended complaint, and notice of hearing thereon having been issued and servedby the General Counsel of the National Labor Relations Board, and amended answershaving been filed by the above-named Respondent Company, a hearing involvingallegations of unfair labor practices in violation of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended (61 Stat. 136), was held in Houston,Texas, on November 5, 6, 7, and 8, 1957, before the duly designated Trial Examiner.Subsequent .to the said hearing, and following the filing and service of a charge inCase No. 39-CA-700, the General' Counsel issued a complaint alleging violationby the same Respondent of Section 8(a) (5) of the Act.'The same Trial Examinerwas designated by the Chief Trial Examiner to serve in the latter entitled case.On January 24, 1958, the said Trial Examiner granted a motion by the RegionalDirector, Sixteenth Region, to reopen the record in Case No. 39-CA-622 for thepurpose of consolidating the two cases.On January 28, 1958, the said RegionalDirector issued an order consolidating cases and a notice of hearing.On February 19, 21, and 19, 1958, respectively, counsel for the Respondent, theCharging Party and General Counsel signed and entered into a written agreementand stipulation containing, among other things, a statement of fact relating to the8(a)(5) allegations, and a waiver of further hearing before the Trial Examiner.Said agreement and stipulation, and all documents attached thereto and referredto therein, are hereby received in evidence in said consolidated cases.The Respond-ent's objection, set forth in section III, page 5, of said agreement and stipulation,reading:Respondent objects to consideration of such facts as hereinafter stipulated andto testimony and evidence introduced in the trial of Case No. 39-CA-622,which occurred prior to May 25, 1957, in the determination of whether Respond-ent violated Section 8(a)(5) of the Act, as being barred by limitations underSection 10(b) of the National Labor Relations Act; and to all testimony andevidence introduced in the trial of Case No. 39-CA-622, as being irrelevant andimmaterial to any determination of whether Respondent violated the provisionsof Section 8(a)(5) of the Act.'Similar allegations of violation of Section 8(a) (5), in the amended complaint ofCase No. 39-CA-622, were withdrawn by the General Counsel at the hearing on Novem-ber 5, 1957. LLOYD A. FRY ROOFING COMPANY653ishereby overruled.The Respondent's motion to dismiss and motion to strike,dated December 9, 1957, renewed on February 12, 1958 (bothdocuments beingincluded in said stipulation and identified as General Counsel's Exhibits Nos. 17band 19b, respectively), are hereby denied.By wire to the parties on February 28, 1958, the Trial Examiner acknowledgedreceipt of the said stipulation and ordered the close of the hearing in the consolidatedcases.Thereafter briefswere received from counsel for the Respondent andcounsel for the Charging Party.From his observation of the witnesses, and upon the entire record in the consoli-dated cases, the Trial Examiner makes the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTLloyd A. Fry Roofing Company is a Delaware corporation, having its principaloffice and place of business in Chicago, Ilinois, where it is engaged in the manufacture,sale, and distribution of roofing materials and related products. It operates some18 plants located in 16 different States of the United States, including a plant locatedin Houston, Texas, the 1 plant involved in these proceedings.At its Houston plant, during the 12-month period prior to the issuance of thecomplaint in Case No. 39-CA-622, the Respondent caused materials valued at morethan $5,000,000 to be purchased and transported in interstate commerce.Duringthe same period the Respondent caused roofing materials valued at more than$5,000,000 to be manufactured and shipped in interstate commerce.The Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Papermakers and Paperworkers,AFL-CIO,isa labor organization ad-mitting to membership employeesof theRespondent at its Houston plant.III.THE UNFAIR LABOR PRACTICESA.Major issuesThe major issues raised in the complaints all stem from the efforts begun in 1956by the Respondent's Houston employees to be represented by a labor organizationfor collective-bargaining purposes.These efforts were successful, at least to thepoint of winningan election,despite open opposition on the part of the Employer, inDecember 1956, and of obtaining from the Board on February 7, 1957, certificationfor the labor organization chosen by the employees.In general, it is contended by the General Counsel that both before and after theelection the Respondent, throughits agentsand representatives, engaged in variousacts of interference, restraint, and coercion, violative of Section 8(a) (1) of the Act,including threats of reprisal, unlawfulinterrogation,and discriminatorilyrewardingnonunionemployees by giving them overtime work.The one violation of Section 8(a) (3) claimed in the complaint involves employeeMack Van Matre, his admitted layoff in October 1956, and a disputed question offactas towhether or not he was thereafter refusedreinstatement.The General Counsel's claim that after the Board certification the Respondentrefused to bargain with the Charging Party, in violation of Section 8(a)(5) of theAct, appears from the complaint to be urged on two grounds: (1) certain acts ofrestraintand coercion which, according to the General Counsel, establish that theRespondent refused to deal with the certified labor organization as the exclusiverepresentative of its empiloyees; and (2) bad-faithbargainingduring the course ofactual negotiations.B. The layoff of Van MatreUntil his layoff on October 6, 1956, Mack Van Matte had been an employee ofthe Respondent for about 3 years.During most of this period, and until about3months before his layoff, Van Matre had been working as "beater foreman" underSuperintendent G. C. Sterling, at which time he was apparently demoted to truck-driver, the position he held at the time of layoff.The transfer to the latter jobresulted in a 10-cent per hour reduction in pay.The record contains a good dealof testimony regarding Van Matre's difficulties with his immediate supervisor whilea "beater foreman." Since the General Counsel makes no claim, however, that theemployee's transfer to truckdrivingwas inviolation of the Act, it appearsunneces- 654DECISIONSOF NATIONALLABOR RELATIONS BOARDsary to becloud actual issues by relating the full history of his employment.Fromthe credible testimony of both Van Matre and Sterling the Trial Examiner infers.and finds that Van Matre was transferred to the truckdriving job because he had.proven unsatisfactory in the beater department.In August 1956, after becoming a truckdriver,Van Matre signed an authorizationcard for International Brotherhood of Paper Makers, AFL, predecessor as herein-after noted of the Charging Union.According to Superintendent Sterling's own.testimony he heard "rumors" that Van Matre was a "ring leader" in the efforts toorganize,and about 2 weeks before the October layoff told him, "They say youare ring leader of this union."Van Matre gave him a noncommittal answer, and.according to the employee's credible testimony the superintendent then told himthat the Company "had never recognizeda union" and there would never "be aunion in that place." 2A week or so later, Sterling warned the employee abouttalking to employees on the line when he went around to collect trash.On October 6 Sterling laid off Van Matre and two other employees, R. J. Fleming.and William L. McVay. The superintendent informed Van Matre that the layoffswere necessary because of a slack period in the work.In November, Van Matre returned to the plant but was told by Sterling that no.work was yet available. In January, Van Matre went again to the plant office.Athis request the switchboard operator communicated with Sterling and reported thatthe superintendent was too busy to see him at that time. It appears that this was,the last time Van Matre reported to the plant.He has not been recalled.Of the other two employees also laid off on October 6, Fleming was returned towork on November 5, 1956, and McVay, according to company records in evidence,had not been reinstated up to the time of the hearing.The General Counsel asks that it be found that both the layoff and the failureto reinstate were in violation of Section 8(a) (3 ), in that the action, or lack of action,was discriminatory and to discourage membership in the Union.In the opinionof the Trial Examiner, the General Counsel has clearly established but one factoressential to the conclusion sought: that of company knowledge or belief that VanMatre was active in the labor organization.This fact, which is plainly supported bySterling's own testimony,undoubtedly creates a reasonable suspicion,particularlyifviewed in the light of antiunion conduct hereinafer described, that if Van Matrewas actually discriminated against, the purpose of such discrimination was to dis-courage union membership and activity.In the opinion of the Trial Examiner,however, the General Counsel has failed'to sustain by the preponderance of evidence the allegation that Van Matre wasdiscriminated against,either at the time of the layoff or when seeking reemployment.First, as to the layoff.The General Counsel himself established, by placing inevidence the employee's card, that at the time of the October layoff Fleming hadalso signed a union authorization.And Fleming was recalled,according to thecompany records, early in November.As to McVay, the third employee to belaid off on October 6, thereisnoevidence as to whether or not at the time hewas a union adherent.No evidence was adduced by the General Counsel to rebutthe testimony of Sterling that the layoff was occasioned, as he had told Van Matre.at the time,by economic necessity.Itdoes not appear that such layoffs-of anumber of employees at one time-was unusual at this plant.On the contrary, thesame company records introduced into evidence by the General Counsel show thatinApril 1956, 11 employees were laid off on the same day-and up to the time ofthe hearing had not been rehired.The General Counsel also failed to meet, or successfully rebut, Sterling's testi-mony to the effect that in selecting employees for layoffs the usual practice ofseniority was used in the case of Van Matre, Fleming, and McVay.While it istrue that two employees, Bows and Fitch, were retained although having lessseniority than Van Matre, Sterling's testimony is uncontradicted that these twoemployees were key men, while Van Matre was not, and that it was company prac-tice to retain key men under such circumstances.The Trial Examiner concludes and finds that credible evidence is insufficient tosustaina finding that the layoff of Van Matre on October 6, 1956, was in factdiscriminatory.As to the failure to recall Van Matre: While it is true, as noted above, that whenhe sought work in November, Fleming had already been recalled, Sterling's testimonynevertheless is not refuted that Fleming was reemployed to fill a job that Van Matre2 Sterling's version of his statement is : "Oldman Fry didn't have a union in none ofhis mills as far as I know,and I don't see why be would want to start here." LLOYD A. FRY ROOFING COMPANY655was not qualified to fill.And according to the company records in evidence, thiswas the one job open from October 6 until January 21,1957, a dateafterVan Matre'slast visit to the plant.The same records showthat three employees were reemployed on January 21 andone on January 28,all of whom had been laid off in July or September 1956,beforeVan Matre.To find,however, that Van Matre should have been rehired to one ofthese four jobs, in the opinion of the Trial Examiner it would be necessary that the'evidence established:(1) that Van Matre was qualified to fill any one of the fourjobs, and (2) that the failure to rehire him was inconsistent with an existing policyof rehiring in order of seniority.The latter point is disposed of quickly.Fleming,although laid offafterany one of the four, was recalledbeforeany one of them. Asto the first point,the evidence is insufficient to establish whether or not Van Matrecould have qualified for any one of the jobs open in January 1957.In summary, the Trial Examiner concludes and finds that the credible evidencein the record is insufficient to sustain the allegations of the complaint as to Van:Matre.C. Interference,restraint,and coercion1. Incidents before the electionEarly in the hearing the General Counsel put in evidence a number of documentswhich had been mailed by the Respondent to its Houston employees,or posted byit for their attention,all such documents having been distributed or posted duringa period from September to December 12, 1956, the date of the Board-conductedelection.None of these documents is alleged in the complaint to be violative ofthe Act.When queried by the Trial Examiner concerning his contentions as tothem, at the time of their being offered,the General Counsel said:I am not sure that they have exceeded Section 8(c), but before the hearing isover I will certainly advise the Examiner if I think they have.The Trial Examiner has received no further advice on the subject.Without re-viewing their contents in detail here,however,the Trial Examiner is convinced,and finds, that they fully support the claim of counsel for the Charging Party thatthey establishbeyond doubt the Employer's "anti-union motivation."Indeed,duringthe hearing counsel for the Respondent candidly admitted:We will concede the point we don't want unions in our plant here.According to the testimony of John J. Kennedy,plant manager, shortly after hewas confronted on August 29, 1956, with a demand for recognition by a unionrepresentative,he communicated the fact to a vice president of the Respondentat its Chicago headquarters.This official turned the matter over to one McInerney,who at that time was assuming responsibility for the Respondent's labor relations.Thereafter,as Kennedy admitted, he and McInerney cooperated in conducting "thecampaign to defeat the union."McInerney furnished the material,Kennedy sawto it that it reached the employees.Since the General Counsel does not urge thatitsdistribution was violative of the Act, the Trial Examiner makes no finding onthe point.Its nature in general,however, was vigorous, scathing,and presumablyhighly insulting to employees who believed sincerely in the dignity of self-organizationas protected by the Act.Kennedy did not confine his campaign to distributing the anti-union documentarymaterial and the making of antiunion speeches.He also summoned to his officeat least 14 employees,according to his own testimony,and there lectured andthreatened them.For example a few days before the election he called employeeW. S. Sikes to his office and, among other things, told Sikes that the company"wouldn't sign a contract," and warned him that if the employees struck in order toforce the signing of a contract they "would lose" their jobs.3At about the same time Kennedy also ordered employee W. L. Case to his office,reminded him that he had three children, and then told him that although he wasthen keeping the men on 40 hours a week, "if this thing goes through we will8 The finding as to this interview rests upon Sikes'credible testimony.Kennedy'sdenials are not credited.The plant manager was not only unconvincing as a witness,but his demeanor at the hearing while not a witness displayed arrogance and a firmresolution to have his own way.As the record shows, just before the hearing opened heapproached four of the General Counsel'switnesses in the courtroom corridor and de-manded to know,according to his own testimony,if they"had asked permission to gettime off to attend the hearing."Again,also as the record shows, he Interrupted a witness,calling out:"Speak up, Case, I can't hear you back here." 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDprobably be cut back to 24 to 32 hours."As found below, Kennedy's threat toreduce hours was not a mere gesture. It was a threat fully effectuated within anhour after the Union won the election.According to Kennedy's own testimony, he called in and interviewed about 14employees along "similar lines"as inthe cases of Sikes and Case.Another plant official followed Kennedy's suit, and implemented the antiunionpolicy plainly set out by the top management. Just before the election Plant Super-intendent K. L. Spalding approached employee Sikes and warned him to think ofhis wife and children when he went to vote.The Trial Examiner concludes and finds that the above-described threats byKennedy and Spalding were coercive and violative of Section 8(a)(1) of the Act.2. Reduction of hours after the electionThe election polls closed at 2 p.m. on December 12.As noted, the Union wona majority of the votes.At 3 p.m. Kennedy posted a notice closing the plant forthe remainder of that week.Thereafter, for a period of several weeks, the majorityof employees in both mills of the plant were provided with but 24 to 32 hours ofwork instead of the customary 40 or 48.There is no allegation in the complaint to the effect that the sudden reductionin hours and the maintenance of short time was discriminatory within the meaningof Section 8(a)(3) of the Act, or coercive within the meaning of Section 8(a)(i)of the Act.On the final day of the hearing, General Counsel said, as to this point:The Board [General Counsel] is not seeking to show there was a discriminatorylockout of these men so much as we are trying to show that a situation de-veloped there and we did make considerable investigation and had wonderfulcooperation from Mr. Abercrombie in making it, that there was cause of themto be down, but the thing we are complaining about is that they took advantageof it and made it look like they was rubbing the Union's nose in the dirt onaccount of it.Counsel for the Charging Party, however, made it clear that he was contendingthat in its action the Respondent had discriminated against union employees andthat such employees were entitled to back pay as a part of an 8(a) (1) remedy.The Trial Examiner then observed that paragraph 11(c) of the complaint alleged"rewarding and promising benefits to nonunion employees and giving them morework" and added:I understood that that was your claim, that certain non-union individuals weregiven more work than union members. . . . That would, I suppose, entail aremedy in the event it were found as a fact, because your claim is that at leastthe assignment of work should have been equal under theWoolworthdecision.The General Counsel then said, "Correct. . . . We didn't get a fair shake."Having previously placed in evidence the names of employees who had signedunion authorization cards, just before the close of the hearing the General Counselintroduced several documents from the employer's records, purporting to showthe precise number of hours worked by all employees in both mills of the plantduring a period of several weeks.Upon receipt of these documents in evidence, the Trial Examiner stated:Iwould like to make a specific request, Mr. Whittaker, for whatever benefit itis to you: to state I would appreciate a brief from you in view of the rathercomplicated documents which have been put in at the closing of the hearing.And in your brief, I would appreciate it very much your setting out specificallywhat your position is as to which individuals have been discriminated againstand the extent to which those specific individuals have been discriminatedagainst in the matter of work..As I understand, the majority of proof ishere in these documents, according to your claim.The General Counsel replied in the affirmative, and the Trial Examiner added:And since I have [had] no opportunity to go through them, I will appreciatehaving the benefit of your analysis.No brief and no analysis has been received from General Counsel.Itappears that two issues confront the Trial Examiner: (1) the claim of theCharging Party that the shutdown and short time were discriminatory and violativeof the Act; and (2) the claim of the General Counsel that there was discriminationin theselectionof individuals to receive more time than others.Issue (1), in the opinion of the Trial Examiner, requires little comment. Sincethe General Counsel specifically disclaimed the contention made by the Charging LLOYD A. FRY ROOFING COMPANY657Party, and counsel for the Respondent accepted such disclaimer on the record, theTrial Examiner believes that it would be improper for him to pass upon the meritof the Charging Party's claim.As to the second issue, the failure of the General Counsel to provide the analysisrequested leaves the Trial Examiner without any clear guide as to what specificfindings the General Counsel is seeking.The Trial Examiner is neither an account-ant nor an economic analyst.He has spent several hours in analyzing the recordsplaced in evidence and has come to the conclusion that while there is evidence thatdiscrimination in the selection of employees was probable, it is insufficient to estab-lishwith reasonable certainty any specific employee as having been discriminatedagainst.Under the circumstances, therefore, the Trial Examiner makes no findingon this point.There is, on the other hand, undisputed testimony that one employee, L. C. Bar-low, was permitted to work the remainder of the week of the election under circum-stances within the allegations of the complaint relating to the "rewarding" of non-union employees. It is uncontradicted that before the election Barlow had informedboth his foreman, Schoubroek, and Superintendent Spalding that he was againstthe Union.On the day of the election, and shortly,after the notice closing the planthad been posted, Schoubroek came from Spalding's office and told Barlow to come into work the next day, but "not to say too much about it." Barlow was permittedto work, and according to the records did work, the final 2 days of the week, whileall others in his department except supervisors did not work.During the followingweek, that ending on December 23, Barlow was also permitted to work while otherswere not.On December 26, however, Barlow joined the Union, and let the factbecome known to an employee who informed Foreman Schoubroek.Schoubroekthen came to Barlow and challenged him, "I understand that you have changed yourmind and are going to join the Union." Barlow admitted it. Later the same after-noon Spalding came to him and said, "I heard you changed your mind." Barlowsaid "yes," and thereafter worked a short time as did the others.On the basis of Barlow's uncontradicted testimony the Trial Examiner concludesand finds that the employee during the period that management believed he wasnonunion was rewarded by being given more work than other employees, and thatsuch reward was withdrawn as soon as Spalding learned of his change of mind.Barlow's testimony also establishes that this discriminatory treatment in his favorbecame known to other employees. By thus giving economic benefits to a knownnonunion employee, the Respondent interfered with, restrained, and coerced em-ployees in the exercise of rights guaranteed by the Act.3. Incidents after the electionFollowing the election the Respondent's antipathy toward the Union was exhibitedin at least two major incidents claimed to be violative of the Act.One occured in June or July 1957 and concerned employee J. W. Aspinwall, whohad previously been employed at the Respondent's Jacksonville plant.He was calledto Superintendent Mathews' office and was accused by this official of writing toJacksonville employees about the Union at the Houston plant.Aspinwall explainedthat he had merely answered an inquiry sent to him by a friend at the Jacksonvilleplant, and had also forwarded the proposed contract then being negotiated at Hous-ton.Mathews then warned Aspinwall, according to the latter's credible testimony,that "he'd hate to see me get hung," and that he had "better watch what I putinmy letters."The second occurred when Kennedy had posted, early in October 1957, a noticeto all employees containing, in part, the following text:Agents of the National Labor Relations Board office here in Houston has[sic] talked with a number of you about the charges filed by the Papermakers.Some of you have also signed statements for the National Labor RelationsBoard about such charges.If you have talked with a Board agent or signeda statement for the Board, plea^e give your name to your superintendent beforethe close of work on Thursday, October 10th.Our attorneys want to inter-view any employees who talked with a Board agent or signed a statement forthe Board.They will want to know what you said to the Board agent andyour knowledge of any of the unfair acts alleged to have been committed byFry.We expect you to cooperate fully with them. [Emphasis in original.]I assure you that you will not be subject to discrimination of disciplinaryaction because you talked with a Board agent or signed a statement for theBoard.However failure to report an interview with an agent of the NationalLabor Relations Board of the fact that you signed a statement, or to cooperate508889-60-vol. 123- 143 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDfully with our attorneys in their investigation of this case will subject you toimmediate discharge or disciplinary action.Their jobs having been threatened if they did not comply with the above order,many of the General Counsel's witnesses reported to management and theRespondent's attorneys on interviews by Board agents.That this threat by Kennedy was flagrantly coercive needs scant discussion.Congress specifically gave certain rights to employees, and established a specialagency to protect them from unfair labor practices on the part of employers.Tothus threaten with discharge employees who did not divulge the fact or the natureof any interview by a Board agent was plainly restrictive of rights both explicit andimplicit in Section 7 of the Act. It is significant that as soon as Board agents inHouston called the Respondent on this conduct, such interviews ceased.It is concluded and found that the above-described threats of Mathews andKennedy were coercive and violative of the Act.4D. The refusal to bargainThe complaint (in Case No. 39-CA-700) alleges, and in conformity with Boardfindings in Case No. 39-RC-1085 5 the Trial Examiner concludes and finds that:At all times since December 12, 1956, the Charging Party has been the exclusiverepresentative of all employees in the appropriate unit described below for thepurposes of collective bargaining in respect to rates of pay, wages, hours of employ-ment, or other conditions of employment.The appropriate unit is:All production and maintenance employees at the Respondent's Houston plant,including plant clerical employees, tour bosses, and foremen, but excluding officeclerical employees, truckdrivers, guards, watchmen, cleanup men, the sampleman,and supervisors as defined in the Act.The following account of contract negotiations is composed of quotations fromthe "statement of facts" contained in the above-described stipulation of all parties.(1) Local representatives of Respondent, including Respondent's attorney, JohnB.Abercrombie, and its Houston, Texas, plant manager, J. J. Kennedy, met andnegotiated with the Union's predecessor, International Brotherhood of Papermakers,AFL-CIO, and with the Union on March 12 and 15, April 3, and October 9, 1957.At such meetings, both parties, in a "give-and-take" approach, attempted to reach asatisfactory settlement of their differences.Such attempt is represented by theUnion's retreat from some of its contract demands, and by Respondent's retreatfrom some of its original contract demands.(2) Tentative agreement was reached by the negotiators for the Respondent andthe Union in the negotiation meeting held on September 4, 1957.Therafter, suchtentative agreement was placed in written form by John B. Abercrombie, attorneyand chief negotiator for Respondent, and submitted by letter to the Union forratification by its membership and to the executives of Respondent in Chicago,Illinois, for their consideration and approval.Respondent's negotiators did nothave authority to approve the tentative agreement.(3)Under letter dated September 26, 1957, Gaile Dozier, International Repre-sentative of the Union, returned a signed original and three copies of the tentativeagreement.Respondent did not execute such agreement, but by letter datedOctober 1, 1957, addressed to Mr. Gaile Dozier, requested an additional meetingwith the Union.Such meeting was held on October 9, 1957.(4)At the meeting between negotiators for Respondent and Union on October9, 1957, the following statements were made:a. John B. Abercrombie opened discussion by stating that it had been clearlyunderstood by both Respondent and Union that final acceptance of any labor con-tract agreed upon by the bargaining representatives of the parties was dependent4 The record contains evidence as to a number of other incidents, claimed by the GeneralCounsel to be violative of the Act, and involving minor supervisors. In view of theabove-described violations by those whose supervisory capacity is not questioned, itappears unnecessary to burden this report by describing these other events.Withspecific reference to one Clifford Jeffcoat who, the complaint alleges, is an agent of theRespondent and (1) served as a spy for the Respondent and (2) with the Respondent'sencouragement circulated a decertification petition in the fall of 1957, the Trial Examinerconcludes and finds that the credible evidence in the record is insufficient to sustain suchallegations.The testimony as to his being a spy, even if credited, relates to 'an incidentin 1955, and the testimony as to company participation in circulating the petition islargely hearsay.5 Including the Board's Decision and Direction of Election of November14,1956,Supplemental Decision and Certification of Representatives of February 7,1957,andOrder Amending Certification of Representatives of July 10, 1957. LLOYD A. FRY ROOFING COMPANY659upon ratification of such contract by union members who were employees ofRespondent and approval of the contract by Respondent's officers in Chicago.Mr.Abercrombie then stated that Respondent's officers had approved the tentative laborcontract in the form submitted with the exception of two items.The first itemwhich Respondent did not approve, according to Mr. Abercrombie, was the no-strike or lockout clause in the form tentatively agreed upon.Respondent requiredthat such clause be in the form submitted in Respondent's original counterproposalto Union, that is, binding upon Union, its members and Respondent's employees.b.Mr. Gaile Dozier replied that his Union could not accept a no-strike clausein the form proposed for the reason that the Union had no control over employeeswho were not its members and it would not be bound by their acts.c.Mr. Abercrombie then told Mr. Dozier that he was not in a position to nego-tiate further on this item since his instructions from Chicago were to insist uponinclusion of the term "employees" in the no-strike clause, and Mr. Abercrombiehad no choice but to do so.d.Mr. Abercrombie then told Mr. Dozier that after the contract proposal hadbeen submitted to Union, Respondent had received information that at least 70percent of Respondent's employees had signad a decertification petition for filing withthe National Labor Relations Board.Mr. Abercrombie stated that this informationwas submitted by Mr. John J. Kennedy to Respondent's Chicago office, and as aresultRespondent instructed Mr. Abercrombie to insist that any contract betweenRespondent and Union terminate at the end of the certification year, that is, onFebruary 7, 1958.e.At the conclusion of the meeting, Mr. Dozier stated that he was not in aposition to sign a contract with a no-strike clause in the form proposed by Respond-ent and in any event he would not sign a contract which would be effective onlyto the end of the certification year.f.The meeting of October 9, 1957, then ended.There have been no furthernegotiations between the parties.General Counsel's complaint alleges no specific factors as establishing a refusalto bargain.He filed no brief, and the brief from the Charging Party does not coverthe subject. It appears to the Trial Examiner, however, as it does to counsel for theRespondent in his brief, that so far as negotiations themselves are concerned,General Counsel relies upon two items to support his general allegation: the Re-spondent's adamant insistence on October 9, that any contract include: (1) pro-vision that the Union bind itself as being responsible for any strike by employees,whether union members or not; and (2) provision that the contract be terminatedon February 7, 1958.As to item (1) : In the opinion of the Trial Examiner the allegation of refusalto bargain is fully sustained by this single mandatory provision.That it was manda-tory is made clear by the quotation from the stipulation to the effect that CounselAbercrombie was prohibited by his client even to negotiate further on the point.The situation, arbitrarily created by the Respondent's officers in Chicago, was onefor which no attorney of repute-and the Trial Examiner has the highest regardfor the integrity of Counsel Abercrombie-would knowingly assume responsibility.For the requirement insisted upon violated the first principles of contract law. Itwould have forced the Union to be responsible for acts of individuals over which,by terms of the same contract, it had been deprived of any control.6Furthermore, the Trial Examiner is convinced and finds that the Respondent'slast-minute insistence upon so limited a contract period was of a pattern with theno-strike provision, and because of the circumstances must be considered to be afactor establishing bad-faith bargaining.The excuse of the existence of a decerti-fication petition is without merit, in view of the above finding that on about the sameday the Respondent thrust this final demand upon the union management wasengaging in unfair labor practices, threatening employees with discharge for exer-cising rights under the Act.In summary, the Trial Examiner, having appraised the Respondent's adamant standon October 9, 1957, in the context of its previous unfair labor practices, includingthe statements to employees of management officials that the Respondent would notsign a contract with the Union, now concludes and finds that the Respondent onOctober 9, 1957, and since that date, has refused to bargain collectively with theUnion in violation of Section 8(a)(5) of the Act, and by such refusal has interferedwith, restrained, and coerced employees in the exercise of rights guaranteed bythe Act.Article II bound the Union not to "threaten, intimidate or coerce any employee becausehe is . . . a' non-member of Union." 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCECertain of the activities of the Respondent, set forth in section III, above, occur-ring in connection with the operations of the Respondent described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and take affirma-tive action designed to effectuate the policies of the Act.It has been found that the Respondent has refused to bargain collectively asrequired by the Act with the chosen representative of its employees. It will there-fore be recommended that it bargain collectively and in good faith, upon request,with the Union as the exclusive representative of its employees in the appropriateunit.Since the violations of the Act which the Respondent committed are related toother unfair labor practices proscribed by the Act, and the danger of their com-mission in the future is reasonably to be anticipated from its past conduct, the pre-ventive purposes of the Act may be thwarted unless the recommendations arecoextensive with the threat.To effectuate the policies of the Act, therefore, it willbe recommended that the Respondent cease and desist from infringing in anymanner upon the rights guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW-1.United Papermakers and Paperworkers, AFL-CIO,isa labor organization-within the meaning of Section 2(5) of the Act.2.All production and maintenance employees at the Respondent's Houston plant,including plant clerical employees, tour bosses, and foremen, but excluding office.clerical employees, truckdrivers, guards, the watchmen, cleanup men, the sample--man, and supervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.3.United Papermakers and Paperworkers, AFL-CIO, was on December 12,1956, and at all times since then has been, the exclusive representative of all em-ployees in the aforesaid unit for the purposes of collective bargaining within themeaning ofSection 9(a) of the Act.4.By refusing on and after October 9, 1957, to bargain collectively with theaforesaid Union as the exclusive bargaining representaitve of all employees in theappropriate unit, the Respondent has engagedin and is engaging in unfair laborpractices within the meaning of Section 8 (a) (5) of the Act.5.By interfering with, restraining, and coercing employeesin the exercise ofrights guaranteedin Section7 of the Act, the Respondent has engagedin and is,engaging in unfair labor practices within themeaning ofSection 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-jnerce withinthe meaningof Section 2(6) and (7) of the Act.7.The Respondent has not engaged in unfair labor practices within themeaningof Section 8 (a) (3) of the Act.[Recommendations omitted from publication.]Pease Oil Company;Evans Oils, Inc.andLocal449, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America.Case No. 3-CA-1091.April 7, 1959SUPPLEMENTAL DECISION AND ORDEROn January 16, 1959, Trial Examiner Herbert Silberman issued hisSupplemental Intermediate Report in the .above-entitled proceeding,123 NLRB\,o.82.